United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3300
                                    ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Fransisco Silva-Cintora, also known    *
as Pancho,                             *      [UNPUBLISHED]
                                       *
             Appellant.                *
                                  ___________

                            Submitted: February 1, 2001
                                Filed: February 7, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Fransisco Silva-Cintora pleaded guilty to conspiring to distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Denying an
acceptance-of-responsibility reduction, the district court1 imposed a sentence of 135
months imprisonment, 4 years supervised release, and a $5,000 fine. On appeal Silva-
Cintora challenges the denial of the reduction and imposition of the fine, which he



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
argues he has little chance of paying because he is indigent and will be deported upon
his release from prison. Having carefully reviewed the record, we affirm.

       The district court did not clearly err in denying the acceptance-of-responsibility
reduction, given its crediting of two law enforcement officers’ testimony--supported by
intercepted phone conversations--that Silva-Cintora had supplied drugs to two co-
conspirators over several months, and its belief that he had minimized his involvement
when he testified he had engaged in only one minor transaction. See United States v.
Yell, 18 F.3d 581, 583 (8th Cir. 1994) (standard of review; whether defendant has
accepted responsibility is factual question which depends largely on credibility
assessments by sentencing court); United States v. Ngo, 132 F.3d 1231, 1233 (8th Cir.
1997) (affirming denial of reduction where, inter alia, defendant consciously attempted
to mislead and minimize his involvement in offense; noting district court had
opportunity to observe defendant’s demeanor).

       Nor did the district court err in imposing the fine. Silva-Cintora did not show
that he was unable to pay the fine or unlikely to become able to pay it, see U.S.S.G.
§ 5E1.2(a), and the court clearly considered his ability to pay the fine in light of his
earning capacity, as well as the need to deprive him of illegally obtained gains, see 18
U.S.C. § 3572. In addition, the court imposed the fine with the knowledge that Silva-
Cintora would likely be deported. See 18 U.S.C. § 3613(b) (liability to pay fine
terminates upon later of 20 years from entry of judgment or 20 years after release from
prison, or upon death of individual fined); United States v. Thompson, 227 F.3d 43, 46-
47 (2d. Cir. 2000) (rejecting defendant’s argument that he would never be able to pay
fine before his deportation upon release from prison; nothing in statute or Guidelines
suggests defendants cannot pay fine after being deported, and court did not err in
concluding defendant could earn enough money, during and after his 120-month prison
term, to pay $5,000 fine).

      Accordingly, we affirm.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-